i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00247-CV

                      IN RE AARON’S, INC. (F.K.A. AARON RENTS, INC.)

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 24, 2010, relator filed a petition for writ of mandamus and a motion for emergency

relief. The court has considered relator’s petition and motion for emergency relief and is of the

opinion that relator is not entitled to the relief sought. Accordingly, relator’s petition for writ of

mandamus and motion for emergency relief are denied. See TEX . R. APP . P. 52.8(a).



                                                            PER CURIAM




         … This proceeding arises out of Cause No. 2009-CI-11983, styled Adrian De La Cruz and Roxanne Gamez
           1

v. Aaron Rents Inc., Jerry Myers, X, and Y, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Janet P. Littlejohn presiding.